DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1, 7, 8, 10-14, 19, 20 and 26-29.

Applicants' arguments, filed 07/12/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 7, 8, 12-14, 19, 20 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008).
Murphy et al. disclose a method of treating a skin condition that results from reactive oxygen species production in skin of a subject, the method comprising applying to the skin (i.e. dermal surface) a topical formulation that comprises (a) an antioxidant compound and (b) a pharmaceutical excipient or carrier for topical use (claim 1). The skin condition that results from reactive oxygen species production comprises acne (¶ [0022]). The pharmaceutical excipient or carrier comprises cyclodextrin (i.e. chelator) (claim 16). Conditioning agents may be optionally included in the topical formulations. Examples of skin condition agents includes, but are not limited to, arginine (i.e. basic amino acid), lysine (i.e. basic amino acid), pyridoxal-5-phosphate (i.e. base) (¶ [0097]). Various other additives may be included in the topical formulation, in addition to those identified above. These include, but are not limited to, additional antioxidants (¶ [0086]). The topical formulation may take a wide variety of forms, and include, for example, creams, lotions, solutions, sprays, gels, ointments, pastes or the like (¶ [0075]). The application regimen will depend on a number of factors that may readily be determined, such as the severity of the condition and it responsiveness to initial treatment, but will normally involve one or more applications per day on an ongoing basis. One of ordinary skill may readily determine the optimum amount of the formulation to be administered, 
Murphy et al. differ from the instant claims insofar as not disclosing wherein the topical formulation comprises between 0.1 nM and 500 mM per dose cyclodextrin (i.e. chelator) and wherein the cyclodextrin is alpha-cyclodextrin.
	However, Fredon et al. disclose a cosmetic/pharmaceutical composition comprising adapalene dissolved in an aqueous medium with cyclodextrin and/or derivatives thereof. The composition is useful as cosmetics and for the therapeutic treatment, e.g. of acne (abstract). The composition comprises from 1% to 60% (w/w) of cyclodextrin and/or cyclodextrin derivatives (claim 4). Suitable cyclodextrin include α-cyclodextrin, β-cyclodextrin, γ-cyclodextrin, and derivatives thereof (claim 9). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Murphy et al. disclose wherein the composition comprises cyclodextrin as a pharmaceutical excipient or carrier. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated α-cyclodextrin into the composition of Murphy et al. since this is a known and effective cyclodextrin suitable for use as a pharmaceutical excipient or carrier in a composition treating acne as taught by Fredon et al. 
In regards to instant claim 1 reciting between 0.1 nM and 500 mM per dose cyclodextrin, Murphy et al. disclose wherein the formulation may be a solution. Fredon 
In regards to instant claim 1 reciting wherein the chelator and base provide anti-inflammatory and microbial affecting activity, the composition of the prior art comprises substantially the same chelator (e.g. cyclodextrin) and base (e.g. arginine and lysine) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art comprises a chelator and base that provides anti-inflammatory and microbial affecting activity like the claimed invention. 
In regards to instant claim 1 reciting wherein the concentration of base is between 750 pM and 250 mM per dose, Murphy et al. disclose wherein arginine and lysine (i.e. base) are skin conditioning agents. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of arginine and lysine depending on the level of skin conditioning desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) (A). 
In regards to instant claims 7, 8 and 13 disclosing an additional base, e.g. pyridoxal-5-phosphate, Murphy et al. does not specifically disclose wherein the composition comprises more than one skin conditioning agents; however, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Therefore, it would have been obvious to one of ordinary skill in the art to combine arginine or lysine with pyridoxal-5-phosphate as the skin conditioning agent in order to form another skin conditioning agent since each of these are known individually to be skin conditioning agents. 

2.	Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008), and further in view of Zhang (US 2009/0209604, Aug. 20, 2009).
	The teachings of Murphy et al. and Fredon et al. are discussed above. Murphy et al. and Fredon et al. do not disclose wherein the topical formulation comprises proline (i.e. an enhancer). 
	However, Zhang discloses an aqueous topical composition (abstract). The composition may contain conventional amounts of customary auxiliaries and additives 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Murphy et al. disclose wherein the composition comprises additional antioxidants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated proline into the topical formulation of Murphy et al. since it is a known and effective antioxidant for topical compositions as taught by Zhang.
In regards to instant claim 11 reciting wherein the concentration of proline is between 0.0001% and 10% of the composition, since proline is a known antioxidant, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of proline depending on the level of antioxidant property desired.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) (A).

3.	Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008), and further in view of Mansouri et al. (US 2011/0280943, Nov. 17, 2011).
The teachings of Murphy et al. and Fredon et al. are discussed above. Murphy et al. and Fredon et al. do not disclose wherein the topical formulation comprises histidine.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Murphy et al. disclose wherein the composition comprises skin conditioning agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated histidine into the topical formulation of Murphy et al. since it is a known and effective skin conditioning agent as taught by Mansouri et al.

Response to Arguments
Applicant argues that Murphy et al. is a broad disclosure and do not provide guidance to specific components, such as cyclodextrin and a basic amino acid as recited in the claims.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art is evaluated for all that it reasonably suggests. Since Murphy et al. disclose wherein the composition comprises a pharmaceutical excipient and a skin conditioning agent and cyclodextrin and a basic amino acid are suitable pharmaceutical excipient and skin conditioning agent, respectively, it would have been obvious to one of ordinary skill in the art to formulate a composition comprising cyclodextrin and a basic amino acid. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Murphy et al. do not provide suggestion to combine a chelator and a base at the recited concentrations.


Applicant argues that Murphy provides an infinite number of other components that can be combined with cyclodextrin, with no guidance for any preferred components. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a prior art reference is evaluated for all that it reasonably suggests. Since Murphy et al. disclose wherein the composition may optionally include arginine or lysine, it would have been obvious to one of ordinary skill in the art to have the composition of Murphy et al. comprise arginine or lysine in addition to cyclodextrin since Murphy et al. specifically suggest the inclusion of such compound. Furthermore, as stated on the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

 that a multitude of effective combinations does not render any particular formulation less obvious. Therefore, Murphy et al. disclosing a multitude of optional components does not make arginine or lysine less obvious. As such, Applicant’s argument is unpersuasive.

Applicant argues that the effective amount of cyclodextrin in Fredon et al. is specific to forming a complex with adapalene. One of ordinary skill in the art would not use the specific amount of cyclodextrin of Fredon et al. in the composition of Murphy et al. with an expectation of success.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Murphy et al. disclose wherein the composition comprises cyclodextrin. Therefore, there is an expectation that an amount of cyclodextrin in the composition of Murphy et al. would be effective and successful. Since the amount of cyclodextrin disclosed by Fredon et al. is a known amount of cyclodextrin in a pharmaceutical composition, there would have been motivation to one of ordinary skill in the art to try incorporating the amount disclosed by Fredon et al. into the pharmaceutical composition of Murphy et al. Thus, Applicant’s argument is unpersuasive. 

Applicant argues that Zhang et al. do not remedy the deficiencies of Murphy et al. and Fredon et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 10-14, 19, 20 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,117,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite type of dosage form) and thus read on the instant claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1, 7, 8, 10-14, 19, 20 and 26-29 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612